DETAILED ACTION
This office action is response to 06/23/2021. Claims 1-24 are amended. Claims 1-24 are presented for examination.
Response to Arguments
2.       In view of examiner’s amendments to independent claim, and applicant’s arguments, see pages 6-7 in Remarks, filed 06/23/2021, with respect to claims 1-24 are rejected under double patenting, have been fully considered and are persuasive.  Applicant filed Terminal disclaimer. These rejections have been withdrawn. 
Allowable Subject Matter
3.       Claims 1-24 are allowed in light of the Applicant’s argument and in light of the prior art made of record.
Reasons for Allowance
4.       The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 14, the prior art of record, specifically Good (US 2019/0082298 A1)  teaches a real time location system server comprising: a message receiver to receive beacon badge messages; a badge location engine to filter based on a tag type associated with a first received beacon badge message and to determine a distance of a first badge based on the first received beacon badge message; and an asset location engine to determine, based on the tag type and the distance of the first badge, a location of a first asset with respect to the first badge (FIG. 2 healthcare information infrastructure including one or more systems, paragraph 0043-0044, reader badge worn or transported by hospital caregivers and moves in hospital, reader badge 
Prior art of record, Wildman (US 2002/0183979 A1) teaches a system for tracking an activity in a healthcare environment, including: a first sensor associated with a person configured to transmit a first signal indicating the location of the person; a second sensor associated with a piece of equipment configured to transmit a second signal indicating a condition of equipment; a plurality of first transceivers for receiving the first and second signals and transmitting information representing first and second signals; and master station including second transceiver in communication with plurality of first transceivers for receiving transmitted information to determine location of the person (Fig. 1-2, Abstract, processor determines object locations from sensor IDs, relating sensor ID to sensor location, and sensor generates signals indicating object movement and direction for transmission to sensor transceivers, paragraph 0024, transceiver 40 includes wireless transmitters and receivers to communicate with sensors 20, long range sensors 22, and equipment sensors 24).
However, the prior arts of record fail to teach, make obvious, or suggest, a caregiver location system comprising: a caregiver identification (ID) tag that is worn by the caregiver, wherein the computer collects data over time determines a problem area within the healthcare facility, wherein the computer operates a first algorithm to determine the caregiver location using a detecting receiver of the plurality of receivers, and wherein the computer operates a second algorithm to improve the accuracy of determining the caregiver location using the detecting receiver of the plurality of receivers if the caregiver is within the problem area, wherein the computer does not operate the second algorithm if the caregiver is not within the problem area, as presented in the claimed invention.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1-24 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689